NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE MSTG, INC.,
Petitioner.

Miscel1ane0us Docket No. 996

On Petition for Writ of Mandamus to the United States
District Court for the Northern District of Illinois in case
no. O8-CV-74l1, Judge Edmond E. Chang.

ON PETITION

Before RADER, chief Judge, DYK, and MOORE, Circuit
Judges.

DYK, Circuit Judge.
0 R D E R

MSTG, lnc. submits a petition for rehearing en banc.
The petition is before this panel pursuant to Internal
Operating Procedure # 14(2)(21), which states that a
petition for rehearing en banc which does not also include
a petition for panel rehearing shall nonetheless first be
transmitted to the panel that heard the case.

IN RE MSTG INC 2

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The panel denies the petition to the extent MSTG
seeks panel rehearing of the order denying its petition for
a writ of mandamus.

(2) The petition shall be circulated to the full court
for its review along with a copy of this order.

FOR THE COURT

 1 7  /sf Jan Horbaly _
Date J an Horbaly
Clerk

ccc Christopher J. Lee, Esq.

David T. Pritikin, Esq.

Clerk, United States District Court Northern District
Of Illinois

s19

FlLED
.coum oFAi=Psau.sFun
u'sms FE!)ERAL clncun

MAY 1 7 2012
JANHOBBALV
CLERK